        Case 4:19-cv-00393-KOB Document 1 Filed 03/05/19 Page 1 of 11                     FILED
                                                                                 2019 Mar-05 PM 04:35
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

BRANDON S. PIERCE,         )
                           )
      Plaintiff,           )
                           )
v.                         )                  Case No. _____________________
                           )
AMAZON.COM SERVICES, INC.; )
and FICTITIOUS DEFENDANTS )
                           )
      Defendants.          )


                            NOTICE OF REMOVAL

      Defendant Amazon.com Services, Inc. (“Amazon”) gives notice that this

cause is hereby removed from the Circuit Court of St. Clair County, Alabama,

where it is currently pending, to the United States District Court for the Northern

District of Alabama, Middle Division. Pursuant to 28 U.S.C. § 1446(a), copies of

all process, pleadings, and orders served upon Amazon are attached as Exhibit A,

and a copy of the Circuit Court of St. Clair County, Alabama’s entire file is

attached as Exhibit B.

      This removal is proper pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. As

grounds for its notice of removal, Amazon states as follows:

I.    Background




                                          1
        Case 4:19-cv-00393-KOB Document 1 Filed 03/05/19 Page 2 of 11



      1.     Plaintiff, Brandon S. Pierce (“Plaintiff”), commenced this products

liability action by filing a complaint on January 31, 2019, in the Circuit Court of

St. Clair County, Alabama, where it was assigned Case No. 75-CV-2019-

900038.00. See Ex. A, Complaint (hereinafter “Complaint” or “Compl.”).

      2.     In his Complaint, Plaintiff alleges he bought a treestand manufactured

by XtremepowerUS (the “XtremepowerUS treestand”) online through Amazon.

See Compl. ¶¶ 6, 11. However, Plaintiff alleges he is unable to identify the persons

or entities (including their successor entities, if applicable) that designed,

manufactured, tested, distributed, sold, or failed to warn about the XtremepowerUS

treestand or its allegedly defective components. Compl. at p. 1.

      3.     Plaintiff alleges on February 3, 2017, while hunting, the

XtremepowerUS treestand’s locking pin failed, causing the treestand to collapse

and causing plaintiff to fall “several feet to the ground thus sustaining severe and

permanent injuries.” Plaintiff alleges this fall caused him to suffer “a torn

meniscus, almost a complete ACL tear as well as tears to his MCL, LCL, and PCL,

and fractures.” Compl. ¶¶ 11-12.

      4.     Plaintiff also alleges he underwent knee surgery as a result of his

injury, “was unable to immediately return to his employment, suffered lost wages,




                                         2
          Case 4:19-cv-00393-KOB Document 1 Filed 03/05/19 Page 3 of 11



suffered a loss of future earning capacity, and incurred and continues to incur

medical expenses.” Compl. ¶¶ 12-13.

        5.      Plaintiff alleges several product liability-related causes of action

against Amazon, seeking compensatory and punitive damages for liability under

the Alabama Extended Manufacturer’s Liability Doctrine (Count One), Negligence

(Count Two), Wantonness (Count Three), Negligent Failure to Warn (Count Four),

and Breach of Implied Warranty (Count Five). See generally Compl. at pp. 3-8.1

II.     Jurisdictional Basis For Removal
        6.      This Court has original jurisdiction over this matter because it is a

civil action between citizens of different states, and the amount in controversy

exceeds $75,000, exclusive of interest and costs. See 28 U.S.C. §§ 1332, 1441(a).

“Original jurisdiction requires diversity of the parties or the existence of a federal

question.” See Loss Mountain Homeowners Ass’n v. Rice, 248 Fed. App’x. 114,

115 (11th Cir. 2007).

        7.      This removal is being filed by Amazon within 30 (thirty) days of

service of process on it. 28 U.S.C. § 1446(b). Amazon was served with the

Complaint and Summons on February 4, 2019. See Ex. A. Therefore, this removal

is timely.


1
 Plaintiff also alleges several causes of action against various sets of the Fictitious Defendants, including
Negligence and Wantonness. See generally Compl. at pp. 3-8 (Counts Six through Eight).

                                                      3
        Case 4:19-cv-00393-KOB Document 1 Filed 03/05/19 Page 4 of 11




A.    Complete Diversity of Citizenship Exists.
      8.     Plaintiff claims to be a resident and citizen of St. Clair County,

Alabama. Compl. ¶ 1. Therefore, for diversity purposes, Plaintiff is a citizen of

Alabama.

      9.     Amazon.com Services, Inc. is a corporation incorporated under the

laws of Delaware and maintains its principal place of business in the State of

Washington. Therefore, for diversity purposes, Amazon is deemed a citizen of

Delaware and Washington. 28 U.S.C. § 1332(c)(1).

      10.    Plaintiff’s Complaint also lists as defendants “Fictitious Defendants

“‘1,’ ‘2,’ ‘3,’ ‘4,’ ‘5,’ ‘6,’ ‘,7’ and ‘8’” (the “Fictitious Defendants”). See Compl. at

p. 1. However, pursuant to 28 U.S.C. § 1441(b), “[t]he citizenship of defendants

sued under fictitious names shall be disregarded” for a removal based on diversity

jurisdiction. Therefore, the citizenship of the Fictitious Defendants shall not be

considered in the Court’s analysis of the diversity of the parties.

      11.    Accordingly, because Plaintiff and Amazon are citizens of different

states, and no other named or served Defendant is a citizen of Alabama, there is

complete diversity of citizenship between Plaintiff and Amazon. 28 U.S.C.

§§ 1332(a)(1) and § 1441(b).




                                           4
        Case 4:19-cv-00393-KOB Document 1 Filed 03/05/19 Page 5 of 11




B.    The Amount in Controversy Exceeds $75,000.
      12.    A removing party’s burden in alleging the existence of federal

jurisdiction “is no greater than is required to establish federal jurisdiction as

alleged in a complaint.” Ellenburg v. Spartan Motors Chassis, Inc., 519 F.3d 192,

200 (4th Cir. 2008). A notice of removal thus “need include only a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold.”

Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).

      13.    “If a plaintiff makes ‘an unspecified demand for damages in state

court, a removing defendant must prove by a preponderance of the evidence that

the amount in controversy more likely than not exceeds the . . . jurisdictional

requirement.’” Roe v. Michelin North America, Inc., 613 F.3d 1058, 1061 (11th

Cir. 2010) (citations omitted). The removing defendant may satisfy this burden by

showing that it is “‘facially apparent’ from the [plaintiff’s] pleading itself that the

amount in controversy exceeds the jurisdictional minimum.” Id. at 1061. When

determining whether this burden is met, a district court applies its “judicial

experience” and “common sense” in “discerning whether the allegations in a

complaint facially establish” the jurisdictional amount. Id. at 1062–63.

      14.    It is facially apparent from the Complaint that the amount in

controversy in this matter exceeds $75,000, exclusive of costs and interest given

the extent of the injuries alleged in this matter. Plaintiff claims he suffered “serious


                                           5
        Case 4:19-cv-00393-KOB Document 1 Filed 03/05/19 Page 6 of 11



and permanent injuries, mental distress, loss of enjoyment of life, loss of past and

future earnings and loss involving past and future medical expenses” as a result of

the alleged defects in the XtremepowerUS treestand. See, e.g., Compl. at p. 4, ad

damnum clause.

      15.    Specifically, Plaintiff claims he sustained “severe and permanent

injuries.” Plaintiff alleges he suffered “a torn meniscus, almost a complete ACL

tear as well as tears to his MCL, LCL, and PCL, and fractures” as a result of a

several-foot fall caused by the alleged defect in the XtremepowerUS treestand. Id.

¶¶ 10, 12. Plaintiff also claims he underwent knee surgery as a result of his injury,

“was unable to immediately return to his employment, suffered lost wages,

suffered a loss of future earning capacity, and incurred and continues to incur

medical expenses.” Id. ¶¶ 12-13.

      16.    Accordingly, Plaintiff seeks “compensatory damages in an amount

that will adequately compensate Plaintiff for the permanent injuries and damages

he sustained” from Amazon under various product liability theories. Id. ¶¶ 14-38

(Counts One through Five, including each Count’s ad damnum clause).

      17.    Plaintiff additionally seeks “exemplary damages,” or punitive

damages, from Amazon “in an amount that will adequately reflect the

wrongfulness of the defendant” and “interest from the date of judgment and costs

incurred in managing the lawsuit” under each Count. Id.


                                         6
        Case 4:19-cv-00393-KOB Document 1 Filed 03/05/19 Page 7 of 11



      18.    In determining whether the amount in controversy could be satisfied

on the face of the complaint, it has been recognized in Smith v. State Farm Fire

and Casualty Co., 868 F. Supp. 2d 1333, 1335 (N.D. Ala. 2012), that

“plaintiffs . . . who want to pursue claims against diverse parties in a state court

seeking unspecified damages of various kinds, such as punitive damages and

emotional distress, must in their complaint formally and expressly disclaim any

entitlement to more than $74,999.99, and categorically state that plaintiff will

never accept more. Otherwise a plaintiff will find herself in a federal court. . . .”

      19.    And, the court in Seckel v. Travelers Home & Marine Ins. Co., No.

12-CV-4163-KOB, 2013 WL 360421 (N.D. Ala. Jan. 29, 2013) agreed with the

Smith analysis and found that the amount in controversy was facially apparent

from the plaintiff’s complaint, despite that the plaintiff only claiming to seek

approximately $26,000.00 in damages, because the plaintiff also sought

unspecified emotional distress and unjust enrichment damages. Seckel, 2013 WL

360421 at *2 (“Without an affidavit from [Plaintiff] stating that he will not claim

any more than $74,999.99 from [Defendant] in damages, this court has jurisdiction

over the case and DENIES [Plaintiff’s] motion to remand.”). Common sense and

experience clearly dictate that Plaintiff, alleging not only several severe and

permanent knee injuries, mental distress, past and future medical expenses, loss of




                                           7
         Case 4:19-cv-00393-KOB Document 1 Filed 03/05/19 Page 8 of 11



enjoyment of life, and loss of past and future earnings since February 2, 2017, is

seeking more than $75,000.00 in compensatory damages.

       20.     Furthermore, Plaintiff’s request for exemplary, or punitive, damages

must be considered in the Court’s amount in controversy analysis. Holley Equip.

Co. v. Credit Alliance Corp., 821 F.2d 1531, 1535 (11th Cir. 1987) (“When

determining the jurisdictional amount in controversy in diversity cases, punitive

damages must be considered, unless it is apparent to a legal certainty that such

cannot be recovered.”). In light of Plaintiff’s claimed injuries and number of types

of special damages, Plaintiff’s demand for punitive damages should be

independently valued in excess of $75,000.

       21.     Because this Complaint alleges serious, substantial, and permanent

injuries and seeks a long list of different categories of damages, including punitive

damages, it is facially apparent from the Complaint that the amount in controversy

exceeds $75,000.2

III.   Procedural Requirements for Removal
       22.     As Amazon is the only properly served defendant, 28 U.S.C.

§ 1446(b)(2)(C)’s unanimity of consent requirement is not applicable. A removing

party is not required to obtain the consent of a defendant sued under a fictitious

identity. Balazik v. County of Dauphin, 44 F.3d 209, 213 n.4 (3d Cir. 1995);

2
  And, notably, Plaintiff has not “formally and expressly disclaim[ed] any entitlement to more
than $74,999.99.” Smith, 868 F. Supp. 2d at 1335.
                                                8
         Case 4:19-cv-00393-KOB Document 1 Filed 03/05/19 Page 9 of 11



GMFS, L.L.C. v. Bounds, 275 F. Supp. 2d 1350, 1354, 1354 n.9 (S.D. Ala. 2003).

As the Fictitious Defendants have not been served with a summons and the

Complaint, the Court need not consider whether the Fictitious Defendants join in

or consent to removal.

      23.     This removal is proper to the United States District Court for the

Northern District of Alabama, Middle Division, because it encompasses the

geographic area of the Circuit Court of St. Clair County, Alabama, where this

action was originally filed. 28 U.S.C. §§ 81(a)(6), 1441(a).

      24.     Promptly after the filing of this Notice of Removal, Amazon will give

written notice thereof to Plaintiff and will file a copy of the notice, together with a

copy of this Notice of Removal, in the Circuit Court of St. Clair County, Alabama,

pursuant to 28 U.S.C. § 1446(d).

      25.     Thus, all procedural elements for removal have been satisfied.

   IV.      Reservations and Request for Oral Argument

      26.     Amazon reserves the right to amend or supplement this Notice of

Removal.

      27.     If any question arises as to the propriety of the removal of this action,

Amazon requests the opportunity to present a brief and oral argument in support of

its position that this case is removable.



                                            9
          Case 4:19-cv-00393-KOB Document 1 Filed 03/05/19 Page 10 of 11



         28.   Nothing in this Notice of Removal shall be interpreted as a waiver,

estoppel, preclusion, or relinquishment of Defendants’ ability or right to assert any

claim, counterclaim, crossclaim, third-party claim, defense, or affirmative matter,

including, but not limited to, (1) lack of personal jurisdiction; (2) improper venue;

(3) insufficiency of process; (4) insufficiency and/or failure of service of process;

(5) improper joinder of claims and/or parties; (6) failure to state a claim; (7) failure

to join an indispensable party; (8) standing; (9) waiver; (10) failure to exhaust

administrative remedies; or (11) any other pertinent claim or defense available

under Rule 12 of the Federal Rules of Civil Procedure, any state or federal statute,

or otherwise.

         WHEREFORE, Amazon prays that this Court will consider this Notice of

Removal as provided by law governing the removal of cases to this Court; that this

Court will make the proper orders to achieve the removal of this case from the

Circuit Court of St. Clair County, Alabama; and that this Court will make such

other orders as may be appropriate to effect the preparation and filing of a true

record in this case of all proceedings that may have been served in said Circuit

Court.

                                                Respectfully submitted,

                                               /s/ R. Ashby Pate
                                               One of the Attorneys for Defendant
                                               Amazon.com Services, Inc.


                                          10
       Case 4:19-cv-00393-KOB Document 1 Filed 03/05/19 Page 11 of 11



OF COUNSEL:
Lee M. Hollis (HOL075)
lhollis@lightfootlaw.com
R. Ashby Pate (PAT077)
apate@lightfootlaw.com
Amaobi J. Enyinnia (ENY001)
aenyinnia@lightfootlaw.com
LIGHTFOOT, FRANKLIN & WHITE, LLC
The Clark Building
400 20th Street North
Birmingham, AL 35203-3200
205-581-0700
205-581-0799 (Facsimile)
Counsel for Defendant Amazon.com Services, Inc.


                        CERTIFICATE OF SERVICE
      I hereby certify that on March 5, 2019, I served a copy of the foregoing via
the Court’s CM/ECF system or the United States Postal Service, postage prepaid,
on the following counsel of record:

      K. Rick Alvis
      Holt, Mussleman, Moran & Alvis
      216 W Dr. Hicks Boulevard
      Florence, AL 35630-6135
      (256) 766-0503 Main
      (256) 766-7690 Fax
      rick@alvislaw.com
      Attorney for Plaintiff




                                            /s/ R. Ashby Pate
                                            Of Counsel




                                       11
